Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered June 23, 1992, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Defendant urges on this appeal that the photo identification procedures used to identify him were unduly suggestive. The basis for his claim is the allegation that the undercover officer who identified him was told prior to viewing a selection of photos in a police mugbook that it was defendant’s voice on tape in a previous sale of cocaine in which the undercover officer had not been able to positively identify defendant. County Court, however, specifically found that the officer had not been told the identity of the voice on the tape prior to the officer’s final positive identification of defendant. Any conflict in the testimony merely presented a question of credibility for *862the court to resolve. Here, based upon our review of the suppression hearing transcript, we cannot say that County Court’s finding lacks support as a matter of law. Defendant’s remaining arguments have been considered and rejected as lacking in merit.
Cardona, P. J., Mercure, White, Casey and Weiss, JJ., concur. Ordered that the judgment is affirmed.